Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Sheet

Continuation of 3.  Note: Newly amended claim 1 raises new issues requiring a novel search and further consideration because it now requires “wherein the antiglare film has a surface roughness curve element average length RSm of 10 µm to 20.2 µm”

Continuation of 12. because: Applicant’s arguments are drawn to a proposed claim amendment which is not being entered; thus arguments are not commensurate in scope with the claims.  To the extent Applicant’s arguments are relevant to the Final Rejection dated July 12, 2021, those arguments are addressed.
	To the extent Applicant argues that Ikegami teaches away from the claimed gloss value, as discussed during the October 1, 2021 interview, a given course of action often has simultaneous advantages and disadvantages and this does not necessarily obviate a motivation to combine the references. See, e.g., Medichem, S.A. v. Rolabo, S.L., 437 F.3d 1157, 1165 (Fed. Cir. 2006). See Winner, 202 F.3d at 1349 n.8 “The fact that the motivating benefit comes at the expense of another benefit, however, should not nullify its use as a basis to modify the disclosure of one reference with the teachings of another. Instead, the benefits, both lost and gained, should be weighed against one another.”  

Further, while Applicant is correct that Ikegami discloses limiting the gloss value to decrease background reflections, the reference does not set a limit on the maximum gloss value.  Instead, the reference discloses preferred embodiments regarding gloss values.  Examiner notes that “disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments”; see MPEP 2123.
Additionally, regarding Applicant’s argument that the only motivation for increasing the gloss value of Ishida is “borne out of hindsight,” it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Regarding Applicant’s argument that the range submitted for Rsm as well as the claimed combination of Rsk and Rsm yield improved yet not reasonably predictable 
In response to Applicant’s argument that the specification shows unexpected results for the claimed ranges, Examiner notes that Applicant’s arguments are not commensurate in scope with the claims. Applicant’s examples in Table 3 are directed to a coating made using a specific composition, with a specific application method and have a specific thickness value (see Tables 2 and 3). None of these features are present in claim 1. 
Additionally, evidence of unexpected results must also compare the claimed invention with the closest prior art; see MPEP 716.02(e) III. Applicant has not provided any comparison of the claimed invention to the disclosed display cover member. Given the results are not commensurate in scope with the claims and the lack of comparison between the closest prior art, Applicant has not established criticality of the claimed range.
For the above reasons, Examiner maintains the rejections under 35 U.S.C. 103 in the Final Rejection dated July 12, 2021.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on (571)272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA A AUER/Primary Examiner, Art Unit 1783